Citation Nr: 1116988	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  06-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the Veteran's claim on the basis that no new and material evidence had been submitted. 

In October 2009, the Board reopened and remanded the Veteran's claim.  The VA Remand & Rating Development Team continued the previous denial in a January 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

The Board remanded the case in October 2009 for a VA examination to address the etiology of the Veteran's claimed back disability.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  The remand order noted that, in providing an opinion, the VA examiner should address the lay statements of record from the Veteran and other individuals regarding the chronicity and onset of the Veteran's back disability, and that consideration of these statements should be reflected in the examination report.

The Veteran was afforded a VA examination in March 2010.  The VA examiner, after indicating review of the claims folder and examination of the Veteran, diagnosed the Veteran with degenerative joint disease of the lumbar spine, but found that it was less likely as not caused by or a result of injury while in service.  The examiner based his opinion on his review of the service treatment records which he stated revealed no evidence of treatment for a low back condition.  He further opined that the degenerative changes observed on the MRI are "most probably" age related.  

Crucially, however, the VA examiner failed to specifically address the multiple lay statements of record regarding the chronicity and onset of the Veteran's back disability as directed by the Board's October 2009 remand, to include the Veteran's report of back pain during an October 1968 VA examination.  Additionally, although the examiner reported that the Veteran's service treatment records revealed no evidence of treatment for a low back condition, he failed to address the Veteran's July 1968 report of medical history when he complained of recurrent back pain.  Moreover, the VA examiner specifically indicated that no private treatment records were reviewed in rendering his opinion.  The Board pertinently notes that there are multiple private treatment records associated with the Veteran's claims folder which document treatment for the Veteran's back disability.       

Because the March 2010 VA examiner did not fully comply with the Board's remand instructions in the October 2009 decision, an additional medical opinion addressing the issue of entitlement to service connection for residuals of a back injury is needed.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to an appropriate 
VA examiner for a supplemental opinion.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The examiner should review the entire claims folder.  He/She should further consider the lay statements of record regarding the chronicity and onset of the Veteran's back disability, to include the Veteran's complaints of back pain on his July 1968 report of medical history and during the October 1968 VA examination.  Consideration of these statements should be reflected in the examination report.  

The examiner should state whether it is at least as likely as not that the Veteran's currently diagnosed back disability is related to his period of military service to include his in-service complaints of recurrent back pain at the time of his service discharge examination.  The examiner should indicate whether the Veteran's complaints of recurrent back pain which he reported at the time of his service separation were initial manifestations of his current back disability(ies).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically discuss the lay statements of record regarding the chronicity and onset of the Veteran's back disability, to include the Veteran's complaints of back pain on his July 1968 report of medical history and during the October 1968 VA examination.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


